Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1,11, the distinction (if any) between “characteristics” (line 7) and “parameters” (line 8) remains problematic.  As characteristics are converted (“converting”, line 7) into parameters, there must be a difference, but such difference is not apparent in light of the written specification.  Can Applicant provide an example of a characteristic that is “monitored” (line 7), and thus converted into ”parameters”?  Such may require redefining the normal meaning of one term (characteristic) , the other term (parameter), or even both.  Para 29 states that “For example, the fluid parameter of varnish included in the fluid may continue to increase and thereby trigger the fluid status” would seemingly be suggestive that such parameter is a characteristic that is monitored … but it is the “characteristics”, and not “parameters”, that are monitored.  What distinct meaning of “parameter” is indicative to a root cause malfunction?  Due to the “converting” limitations, there simply must be a substantive difference between the meaning of two terms “characteristics” and “parameters”, but none is apparent in the disclosure.  How are the 2 distinguishable?  An example from the specification would certainly be the most assured way to distinguish the two.  The response on the last full paragraph of page 13 of Remarks does not seem to provide any distinction.  
As to claim 1, the distinction (if any) between “characteristics” (line 7) and “parameters” (line 8) remains problematic.

Comment: Undersigned note that the method and system are limited to a fluid power system that relates to a plurality of fluid parameters, each parameter of which being indicative to a root cause malfunction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861